        Case 1:19-cv-00099-TJC Document 18 Filed 06/04/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

MICHAEL L. TRAFTON                                  CV 19-99-BLG-TJC

                     Plaintiff,
                                                    ORDER GRANTING
vs.                                                 PLAINTIFF’S
                                                    APPLICATION FOR
ANDREW M. SAUL, Acting                              AWARD OF EAJA FEES
Commissioner of Social Security                     AND COSTS
Administration,

                     Defendant.



      On March 31, 2020, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 15.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 16.)

      Plaintiff has now filed a motion for attorney’s fees and costs under the Equal

Access to Justice Act (“EAJA”). (Doc. 17.) Plaintiff requests $9,256.78 in

attorney’s fees. The Commissioner has not opposed the motion.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees and Costs in the amount of $9,256.78 is GRANTED.

      This award is subject to offset to satisfy any preexisting debt that Plaintiff

owes the United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010) and the
        Case 1:19-cv-00099-TJC Document 18 Filed 06/04/20 Page 2 of 2



Treasury Offset Program, 31 U.S.C. § 3716. If the government determines

Plaintiff does not owe a federal debt, then the government shall cause the payment

of the award to be made directly to Plaintiff’s counsel.

      DATED this 4th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
